Citation Nr: 0318402	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for the residuals of an 
injury to the lower jaw and teeth.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

On November 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran indicated that during service, he 
received in-patient hospital treatment for fevers.  
Please refer to the claims file, as well as the 
veteran's VA Form 21-4138 received in February 
2003, for all available information concerning his 
dates and places of treatment in service.  Contact 
the National Personnel Records Center (NPRC), 
and/or any other appropriate agency again, and 
furnish this information in contacting any 
identified hospitals to request all available 
clinical records concerning the periods of in-
patient care so identified.  If no such records can 
be found, or if they have been destroyed, please 
ask for specific written confirmation of that fact.

2.  If these records have not yet been associated 
with the claims file, obtain the veteran's medical 
records from the VA Medical Center in Buffalo for 
any treatment for lupus from 1980 to the present.  
Request all available hospital summaries, complete 
clinical records and outpatient treatment records.

3.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file as requested above, please 
arrange for the veteran to undergo a VA 
rheumatology examination and a VA dental 
examination at the appropriate VA medical facility, 
to determine the nature and likely etiology of his 
claimed lupus and lower jaw and teeth disabilities, 
respectively.  

The entire claims file must be made available to 
each physician designated to examine the veteran 
and the examination reports should include 
discussion of the veteran's documented medical 
history and assertions.  All indicated studies and 
tests should be accomplished and all clinical 
findings should be reported in detail and 
clinically correlated to a specific diagnosis.  
Each examiner should also set forth all examination 
findings, along with the complete rationale for the 
opinion expressed, in a printed (typewritten) 
report.  

Rheumatology Examination - With regard to any 
diagnosed lupus, the examiner should indicate 
whether such disability is, as least as likely as 
not, the result of disease or injury incurred in or 
aggravated during service.  In providing such 
opinion, the examiner should specifically address 
whether the fevers reportedly suffered by the 
veteran during service were manifestations of the 
lupus diagnosed many years later.  

Dental Examination - The examiner should 
specifically identify each current lower jaw or 
tooth disability.  With respect to each diagnosed 
disability, the examiner should indicate whether 
such disability is, as least as likely as not, the 
result of disease or injury incurred in or 
aggravated during service, to include the veteran's 
reported history of trauma to the lower jaw and 
subsequent replacement with complete lower 
dentures.  

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


